TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 18, 2021



                                      NO. 03-21-00214-CV


                   Terry Burns, M.D., and Stephen M. Rapkin, Appellants

                                                 v.

  The City of San Antonio, Texas, acting by and through the City Public Service Board of
       San Antonio, Texas, and Ken Paxton, Attorney General of Texas, Appellees




       APPEAL FROM THE 353RD DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES GOODWIN, BAKER, AND SMITH
    DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE BAKER




This is an appeal from the judgment signed by the trial court on December 7, 2020. Having

reviewed the record, it appears that the Court lacks jurisdiction over the appeal. Therefore, the

Court dismisses the appeal for want of jurisdiction. Appellants shall pay all costs relating to this

appeal, both in this Court and in the court below.